Lehman, J. (dissenting).
It appears that about March twenty-second or twenty-third the plaintiff, a real estate broker, presented to the defendant an offer to lease the premises. The defendant at first objected to granting any lease because he desired to sell the property and did not wish to tie it up. The plaintiff told him‘ ‘ the best I could do at that time was a lease. ’ ’ He also told him that the proposed lessor ‘ ‘ was located in a building that was sold; that he had to get out; that he had a stock amounting to about $100,000 of plumbing supplies, very heavy material, and if he went in that building he could not possibly move out; that he would have to go to an expense of $15,000 or about $20,000 in order to get into that building, and that once he got in there it was absolutely certain he would buy the property notwithstanding the fact he wanted to lease it at that time.” The defendant then said: “ All right, if you say it is a sale I will go away from my stipulated rule and I will give a lease. ’ ’ The defendant desired to put a thirty-day cancellation clause in the *9lease. The plaintiff thereupon called up Mr. Perkins, the proposed lessor, from a telephone on the defendant’s desk and in his presence, and discussed with him the question of the cancellation clause. It was finally agreed that a ninety-day cancellation clause should be inserted upon the assurance of the defendant’s attorney that in any event it would take at least ninety days to put through a sale, and upon the argument of the plaintiff that “ Mr. Perkins could not rent anything anywhere else within ninety days and move, that it was a physical impossibility for him.” At that time it was agreed that the plaintiff should be paid five per cent commission on the lease. The plaintiff at the same interview took up with the defendant the question of commissions on a sale. He asked the defendant for the price of the property and the defendant stated the price was $30,000. The plaintiff then attempted to obtain a lower price and the defendant answered: “ Well, if you come around with the money — you are not ready to talk business,— if you come around with the money we will talk business.” The defendant asked the plaintiff how much his com-missions were, and plaintiff told him that his commissions were five per cent. There was some discussion as to this amount. The plaintiff testified “ so, anyway he said: ‘ If you get my price I don’t care, I will allow you five per cent commission.’ So I said to him, ‘ I will get you your price if you will help me. We have got to work together in this thing,’ I said ‘ I am certain that the man will buy, but we have got to work together on it.’ He said ‘All right.’ He said ‘All right. He will give me five per cent. ’ ”
At a subsequent meeting a lease was executed to Perkins and the defendant then drew up and delivered to the plaintiff a paper which was introduced in evidence as plaintiff’s Exhibit 4. In that instrument the *10defendant grants to Perkins an option “ to purchase the property for the sum of $29,000 in cash or such other terms as may be agreeable to the party of the first part, which said option shall be good up to and including the 30th day of June, 1917, and in the event that the property is purchased by the party of the second part or his assign at the price named, the party of the first part will convey property by bargain and sale deed and will pay to J. I. Kislak of Hoboken, New Jersey, five per cent of such sum as and for a commission for securing such sale. ’ ’ The plaintiff never told Perkins of the existence of this instrument and Perldns never saw it until the day of the trial. Perkins moved into the premises and the plaintiff asked him several times to buy, but Perkins always told him that he was unable to buy, as he had no money to put into the property. Before the option ran out the plaintiff brought other prospective buyers to the premises “ so Perkins could see them.” He never obtained any offer from Perkins that the defendant would even consider. When the option was about to expire the plaintiff called upon the defendant. His testimony in regard to the interview had with him at that time is as follows: “ I think I spoke to Mr. Curry first. I said to Mr. Roberts: ‘ Mr. Perkins does not seem to be anxious to do business with me.’ I said, ‘ Will you allow Mr. Curry to help me make the deal? Let him work with Mr. Perkins.’ And Mr. Roberts said, ‘ Now your time is running out. I won’t have anything more to do with it.’ I said, ‘ Well, it’s my buyer. He will surely buy. What are you trying to do, force me out? ’ He said, ‘ I have nothing to say,’ he says. I said, ‘ Will you extend the time? ’ He said, ‘ No, I have got nothing to say. I am through.’ ”
The plaintiff further testified that before seeing Mr. Roberts he had a talk with Curry, Roberts’ attorney, *11in which he told him that he would share his commissions with him if he would help sell the property, and Curry said he would see Boherts. Thereafter the plaintiff had no further negotiations with Boberts or Perldns, but on July sixth the defendant wrote to Perldns: ‘ ‘ While under no obligation, I think it but fair that I should call your personal attention to the fact that your option for purchase of property owned by this company and now occupied by the Arthur L. Perkins Co. expired with June thirtieth last, and we have again taken up negotiations looking towards sale.” Probably as a result of this letter Perkins thereafter arranged an interview with Boberts in which he asked him to let him remain in the premises until the expiration of the lease, but Boberts refused to do so, saying that he was trying to sell the property but thought it fair to give Perldns the first chance to buy. After some negotiations between the parties Perkins finally agreed to buy the property for the sum of $26,750, and the plaintiff now brings this action to recover five per cent commissions upon this sum.
The plaintiff claims the so-called option contains an absolute agreement to pay the plaintiff five per cent upon any sale that may be made to Perkins, but I think Mr. Justice Finch’s view that this clause must be read in connection with the entire instrument is correct, and that the written agreement provided only for commissions if Perkins bought the property within the time limited by the option. I further agree with Mr. Justice Finch that if the parties by parol agreed that the defendant would pay the plaintiff five per cent commissions upon any sale of the property, proof of this parol agreement would not contravene the rule that a written agreement cannot be varied or enlarged by parol. In my opinion, however, the evidence shows clearly that if any agreement was made other than *12that embodied in the option, the agreement was merely to pay the plaintiff five per cent if he actually negotiated the sale as broker at a price satisfactory to the defendant, and there was no agreement to pay him any commission if Perkins bought the property after the expiration of the option unless the plaintiff was the procuring cause of the sale and brought the minds of the parties together. I think that the testimony which I have quoted shows this fact, and in addition, we have the testimony of a fellow broker of the plaintiff’s to the same effect. When the option expired the plaintiff had clearly not brought the minds of the parties together upon the terms of a sale. He himself stated so to Mr. Roberts and he tried to procure the aid of Mr. Roberts’ attorney by offering to share commissions with him, and at that time the defendant discharged the plaintiff as broker. Undoubtedly he had a right to do so unless the plaintiff had already brought the negotiations to a successful conclusion or was about to do so, and the defendant discharged him in bad faith, to prevent his earning commissions. In view, however, of the plaintiff’s own statement that “ Mr. Perldns does not seem to be anxious to do business with me,” and his offer to Curry to share commissions with him and his request to Roberts to allow Curry to help him, I hardly see how it is possible to claim that the defendant was acting in bad faith. He had accepted the plaintiff’s assurance that the lease was equivalent to a sale and had given the plaintiff three months to consummate the sale, and both the plaintiff and his witness, MacDonald, testified that the option embodied the agreement between the parties.
It seems to me that we would stretch the testimony beyond all reason if we were to hold that the defendant did not thereafter have the right to negotiate personally with Perkins or any other prospective pur*13chaser without malting himself liable to pay the plaintiff five per cent commissions on the sale. In this connection it must be remembered, too, that even according to the plaintiff’s story he was to receive five per cent commissions only if he procured a purchaser at a price acceptable to the defendant. The only price mentioned then by the defendant was $29,000, and the price actually agreed upon by the parties $26,750, and the plaintiff had nothing to do with the fixing of this price. It is not a case where a broker introduces a prospective purchaser and the owner then takes the negotiations out of the broker’s hands and conducts them himself, for in this case the plaintiff had procured Perkins as a lessor and has been paid his commissions upon the lease, and had asked and obtained an option for three months in which he protected his right to commissions during that time. When he admitted failure to procure an acceptable offer from the lessor within that time, the defendant had a right, in my opinion, to proceed to negotiate with his lessor himself and to try to reach an agreement with him without making himself liable for any commissions.
Mr. Justice Finch argues that the conversation between the plaintiff and the defendant about the time the contract expired referred only to an extension of the option, but I think that the testimony I have quoted shows clearly that Boberts revoked and cancelled the plaintiff’s employment as a broker. If there can be any doubt on this subject that must disappear by reason of the further testimony of Kislak that the defendant said to him ‘ ‘ that he would not be bothered with him any more and he will attend to his own business.” However, even if we should adopt the construction placed upon this conversation by Mr. Justice Finch, it seems to me that the plaintiff’s position would be, if anything, worse, for after that time thej *14plaintiff apparently had no further negotiations and actually abandoned the work, and can therefore not recover unless there is proof that at that time he had really consummated the sale, and the proof is entirely to the contrary. All that he has shown is that he induced the defendant to make a lease to Perkins by arguing that if such a lease were made Perkins would be in a position which would necessitate his subsequently buying the property, and that as a matter of fact the lease did put Perkins into a position in which he found it advisable to purchase the property, and Perkins and the defendant thereafter, without any further interposition of the plaintiff and after his discharge, came to an agreement of purchase upon terms acceptable to both. For these reasons I think that the judgment should be reversed and the complaint dismissed.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.